Citation Nr: 1002389	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  08-26 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The Veteran had active service from January 1967 to September 
1968, plus additional service in the Naval Reserve. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision entered in January 
2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California, denying the Veteran's 
claims for service connection for PTSD, bilateral hearing 
loss, and tinnitus.  The Veteran's appeal was certified by 
the RO to the Board in November 2008, following which the 
Veteran in January 2009 submitted directly to the RO 
additional documentary evidence, which was received by the 
Board in April 2009.  Such was accompanied by a written 
waiver for review of such evidence by the RO.  

Received by VA in August 2009 was a facsimile from the 
Veteran's Congressman, with various attached items of 
documentary evidence, a portion of which were not previously 
received or considered by the RO.  Ordinarily, receipt of 
such evidence would require the Board to solicit a waiver for 
RO review, but inasmuch as there exist various other reasons 
for remand of the appellate issues, initial review of such 
evidence is to be undertaken following the AMC's completion 
of the actions set forth below.  


REMAND

In connection with the RO's denial of his claim for service 
connection for PTSD, the Veteran argues that the duty to 
assist has not been satisfied by VA in attempting to verify 
the existence of his inservice stressors leading to the onset 
of PTSD.  He recalls specific incidents which he believes 
prompted the onset of his PTSD, but not the exact dates or 
locations of those incidents or the full names of those 
persons involved.  He takes issue with the RO's denial of his 
claim on the basis that sufficient, identifying information 
has not been furnished with which to initiate any attempt to 
verify that the claimed incidents actually occurred and 
argues, in effect, that it is not within the purview of the 
RO to ascertain sufficiency of the evidence to undertake 
research; rather that determination is one better left to the 
organization charged with the responsibility of performing 
the verification actions, i.e., the U.S. Army and Joint 
Services Records Research Center (JSRRC).  Cf. Administrative 
Procedures Manual M21-1 MR, Part IV, subpart ii, I.D.15.c.  

The Veteran further asserts that he should not be penalized 
for his inability to remember details from so long ago, when 
it was the U. S. Navy which failed to track his movements in 
Vietnam as a diesel engine and generator repairman.  Service 
personnel records are alleged to be incomplete in that a 
history of assignments, temporary duties, and performance 
evaluations are absent therefrom.  Review of service 
personnel records denotes a total of five pages relating to 
the Veteran's occupational and training history, as well as 
transfers and receipts, and fifteen pages involving 
administrative remarks.  Moreover, the Veteran alleges he was 
engaged in combat with the enemy, but the RO has not to date 
entered a formal finding as to his combat participation.  

Review of the record does not indicate that the RO has 
formally determined whether the Veteran engaged in combat 
with the enemy while in military service, although it noted 
in concluding that the stressor information provided by the 
Veteran was inadequate to undertake verification efforts that 
there was no evidence of awards or decorations denoting his 
participation in combat.  It, too, remains unknown whether 
additional service personnel records exist which might have a 
bearing on the Veteran's PTSD claim, but given the allegation 
advanced as to missing records, it is not unreasonable to 
undertake further actions to ensure that all pertinent 
service personnel records are obtained.  Moreover, a search 
of deck logs, ship histories, and muster rolls is in order in 
an attempt to track the Veteran's entry into Vietnam to 
repair engines and generators.  Remand is required to 
effectuate these actions.  

The record outlines the existence of current disabilities of 
PTSD, a panic disorder, and dissociative episodes, which 
various medical professionals have diagnosed separately or in 
combination.  The existence of any psychiatric disorder, 
other than PTSD, having a relationship to service is in need 
of clarification.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 
(2009) (although the appellant's claim identifies PTSD 
without more, it cannot be a claim limited only to that 
diagnosis, but must rather be considered a claim for any 
mental disability that may reasonably be encompassed by 
several factors including: the claimant's description of the 
claim; the symptoms the claimant describes; and the 
information the claimant submits or the Secretary obtains in 
support of the claim). 

As for his hearing loss and tinnitus, the Veteran reports 
that he has both disorders and he relates each to inservice 
acoustic trauma occurring in combat and as part of his duties 
as a diesel engine and generator repairman.  VA treatment 
records compiled in July 2008 reflect his complaint of a mild 
to moderate hearing loss.  The Veteran is competent to 
testify as to what comes to him through his senses and, in 
this instance, his complaints of diminished auditory acuity 
and tinnitus are within such bounds.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  His service 
separation document lists his principal service duty to be an 
engine mechanic and his account of inservice acoustic trauma 
is credible and otherwise not contradicted by any other 
evidence on file.  On the basis of the foregoing, remand to 
obtain a VA audiological examination and an opinion as to the 
existence of a nexus, if any, between currently shown 
disability and military service is deemed to be appropriate.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  Undertake any further action that may 
be necessary to comply with notice 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), including notice to 
the Veteran of what information and 
evidence are still needed to substantiate 
his claims for service connection for any 
acquired psychiatric disorder, inclusive 
of PTSD; bilateral hearing loss; and 
tinnitus.  

2.  Ask the Veteran and his service 
representative for any additional 
information regarding the who, what, 
when, where, and how, with as much 
specificity as possible, for each of his 
claimed in-service combat experiences and 
his claimed inservice stressors.  

3.  The Veteran should be asked to 
identify all sources of treatment or 
evaluation he has received for his PTSD; 
bilateral hearing loss; and tinnitus 
since August 2008 (the date of the last 
medical records submitted by the Veteran) 
and to provide any releases necessary for 
the VA to secure private medical records 
of such treatment or evaluation.  Any 
records identified by the Veteran should 
then be obtained and associated with the 
claims file, to include all VA treatment 
records.  

4. Obtain from the National Personnel 
Records Center, National Archives and 
Records Administration, and/or the 
service department complete copies of all 
service personnel records pertaining to 
the Veteran.  

4.  An attempt should be made through 
official sources to verify the stressful 
incidents reported by the Veteran.  In 
doing so the ship or deck logs, ship 
histories, and/or muster rolls of the 
U.S.S. Jennings County for the months 
from March 1967 to September 1968 should 
be reviewed for any information that may 
verify the incidents reported by the 
Veteran.  

5.  Thereafter, and regardless of whether 
or not the Veteran responds to the 
requests set forth in preceding 
paragraphs above, enter a formal 
determination, following any development 
deemed necessary, as to whether the 
Veteran engaged in combat with the enemy 
during his period of active service based 
on all of the evidence of record.  This 
determination should be deferred or 
reconsidered, as needed, in the event 
that the further development as sought 
below uncovers additional, pertinent 
facts.  Once a determination is entered, 
notice to the appellant of the decision 
made and affording him a reasonable 
period to respond should follow.

6.  Following attempts to verify the 
stressful incidents, a report detailing 
the nature of any stressor which has been 
determined is established by the record 
should be prepared.  If no stressor has 
been verified, the report should so 
state, and this report is then to be 
added to the claims folder.

7.  After completing the above actions 
the Veteran should be afforded a 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders which may be present.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  

Regarding the claim for PTSD, the RO/AMC 
should provide the examiner the summary 
of any stressors described above, and the 
examiner should be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to an inservice stressor has resulted in 
the current psychiatric symptoms.  The 
examiner should also determine whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the record.  If it is 
determined that the Veteran does not have 
PTSD, the examiner should comment on 
whether any other diagnosed psychiatric 
disorder should by the evidence of record 
is causally or etiologically related to 
service.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

8.  Afford the Veteran an audiological 
examination in order to determined (a) if 
he has a hearing loss disability in 
either ear as defined by 38 C.F.R. 
§ 3.385 and if so, the etiology of his 
hearing loss, and (b) the etiology of his 
tinnitus.  All indicated studies, tests 
and evaluations deemed necessary should 
be performed.

The examining VA audiologist is also 
asked to provide a medical opinion and 
supporting rationale as to the following:

(a)  Is it at least as likely 
as not (50 percent or greater 
degree of probability) that the 
Veteran's hearing loss of 
either ear, if meeting the 
criteria of 38 C.F.R. § 3.385, 
had its onset during active 
service or is otherwise related 
to his period of active service 
or any incident thereof, 
inclusive of acoustic trauma?

(b)  Is it at least as likely 
as not (50 percent or greater 
degree of probability) that the 
Veteran's tinnitus had its 
onset during active service or 
is otherwise related to his 
period of active service or any 
incident thereof, inclusive of 
acoustic trauma?

The clinician is requested to use less 
likely, as likely or more likely in 
his/her responses.

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or onset date; less likely 
weighs against the claim.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

9.  The RO/AMC should consider the 
evidence associated wit hthe claims file 
since the issuance of the Statement of 
the Case.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


